IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   :                    NO. 273
                                         :
         ORDER ADOPTING RULE 127         :                    APPELLATE PROCEDURAL RULES
         AND AMENDING RULES 123, 531, :
         552, 752, 910, 911, 1115, 1116, :                    DOCKET
         1123, 1312, 1314, 1513, 1516,   :
         1571, 1573, 1703, 1732, 1770,   :
         1781, 1931, 1952, 2111, 2112,   :
         2113, 2152, 2156, 2171, 2544,   :
         2545, AND 2751 OF THE           :
         PENNSYLVANIA RULES OF           :
         APPELLATE PROCEDURE             :


                                                ORDER


PER CURIAM

       AND NOW, this 5th day of January, 2018, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published
before adoption at 47 Pa.B. 4622 (August 12, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Appellate Procedure 127 is adopted and Pennsylvania Rules
of Appellate Procedure 123, 531, 552, 752, 910, 911, 1115, 1116, 1123, 1312, 1314,
1513, 1516, 1571, 1573, 1703, 1732, 1770, 1781, 1931, 1952, 2111, 2112, 2113, 2152,
2156, 2171, 2544, 2545, and 2751 are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 6, 2018.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.